Citation Nr: 1124412	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-33 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left wrist fracture with degenerative joint disease secondary to trauma, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder condition.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to April 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that increased the evaluation in effect for residuals of a left wrist fracture with degenerative joint disease secondary to trauma to 10 percent effective May 9, 2008, and declined to reopen the Veteran's claim for service connection for a bilateral shoulder condition.

The issue of entitlement to service connection for a left hand nerve condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's residuals of a left wrist fracture with degenerative joint disease secondary to trauma are manifested by complaints of pain and limitation of motion, but have not been manifested by any ankylosis of the left wrist.

2.  Entitlement to service connection for a bilateral shoulder condition was previously denied in an unappealed rating decision issued in May 2006.

3.  The evidence added to the record since the May 2006 determination does not relate to a previously unestablished fact necessary to substantiate the claim or otherwise raise a reasonable possibility of substantiating the claim for service connection for a bilateral shoulder condition.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a left wrist fracture with degenerative joint disease secondary to trauma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5214, 5215 (2010).
2.  The May 2006 rating decision, which denied service connection for a bilateral shoulder condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

3.  The evidence received since the May 2006 rating decision is not new and material for the purpose of reopening the claim for service connection for a bilateral shoulder condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a June 2008 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, including evidence that his service-connected disability has gotten worse.  The letter informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  In addition, the June 2008 letter and a June 2009 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  These letter also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  The June 2008 letter further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such.

Further, with regards to the Veteran's claim to reopen a claim for service connection for a bilateral shoulder condition, in an August 2008 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also informed the Veteran of the reason for the prior denial and the type of evidence needed to reopen the claim for a bilateral shoulder condition.  See Kent v. Nicholson, 20 Vet. App. 1, 9- 10 (2006).  The letter further advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment records, private treatment records, a statement from the Veteran's brother, and statements from the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.	Entitlement to an increased rating for residuals of a left wrist fracture with degenerative joint disease secondary to trauma

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).
The Veteran contends that he is entitled to an increased rating for residuals of a left wrist fracture with degenerative joint disease secondary to trauma.  Such disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5215-5010.

The Veteran's residuals of a left wrist fracture with degenerative joint disease secondary to trauma involve his left wrist, which is the Veteran's minor extremity.  See 38 C.F.R. § 4.69 (2010).

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5215 addresses limitation of motion of the wrist.  Under this code, limitation of motion of the wrist warrants a 10 percent rating when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with the forearm.  These ratings apply to both major and minor extremities.  38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5214, a 20 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist.  A 30 percent disability evaluation is contemplated for ankylosis of the minor wrist in any other position, except favorable.  A 40 percent rating is assigned for ankylosis of the minor wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 5214 (2010).

Normal range of motion of the wrist consists of 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71a, Plate I (2010).

Turning to the evidence, in a May 2008 statement, the Veteran's brother indicated that over the years, he noticed that the Veteran increasingly complained about chronic, constant, and sometimes severe pain in his wrist.

The Veteran was provided with a VA joints examination in June 2008.  The Veteran reported having chronic pain in the left wrist which had gotten progressively worse.  There was restriction of movement and he had difficulty moving his wrist with palmar flexion.  With regards to treatment, he used some type of pain medication periodically.  At that time he was using medication which was helpful, with no side effects.  The Veteran reported that there were no significant flare-ups but the symptoms were worse with activity or with attempted use of the left arm.  He denied the use of brace, wrist splint, or any assistive devices regarding the left hand.  He had undergone no surgery on the wrist.  There were no episodes of dislocation or subluxation and there was no inflammatory arthritis.  With regards to the effect of the condition on the Veteran's usual occupation, he said that he drove a truck up until several years prior to that time, and he was unable to do that at that time because of the wrist and other problems.  The left wrist did not seem to interfere with the Veteran's activities of daily living; however, the examiner noted that during the examination the Veteran found the left hand not usable in helping to unbutton a button on his shirt, and he did it all with his right hand.  He does not get any help from his wife and he stated that he can take care of himself at home and did not require any assistance at that time.  The Veteran was right handed and had no prosthesis.

Upon physical examination of the wrist, it was somewhat fixed and passive movement was somewhat limited.  With regards to range of motion, palmar flexion was 10 to 15 degrees and dorsiflexion was 30 degrees at most.  Any effort to extend beyond that was painful.  With active range of motion it was the same.  He could dorsiflex about 25 degrees and palmar flex just 10 to 15 degrees at most.  There was some pain on palpation of the wrist, especially with firm pressure over the distal ulnar and the carpal bones.  There was no swelling.  With regards to functional impact, the Veteran was unable to do any significant repetitive movement because he did not have much movement in the wrist, but any movement he performed did not alter his range of motion.  There was no objective evidence of painful motion.  There was no edema, effusion, or instability, but there was weakness and tenderness.  The Veteran had a very weak grip, with no redness or heat.  His abnormal movement was actual limited movement, and there was guarding of movement with efforts to palmar flex the wrist.  There was no ankylosis.  X-rays done that day revealed myocytic degenerative changes, demineralization, and bony spur distal ulnar medially.  Soft tissue was negative.  The examiner said that this indicates that the Veteran does have some degenerative changes and demineralization, probably from lack of use.  The diagnosis was of degenerative joint disease of the left wrist secondary to old trauma with limitation of motion.

VA and private treatment records dated during the course of this appeal reflect complaints of pain referable to the left upper extremity; however, such records do not provide any range of motion measurements or other specific objective findings with regards to the left wrist.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's residuals of a left wrist fracture with degenerative joint disease secondary to trauma are adequately addressed by the 10 percent evaluation assigned.  The Veteran is in receipt of the maximum evaluation assignable for limitation of motion of the wrist.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  To warrant a higher rating, the evidence must demonstrate favorable ankylosis (frozen joint) in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  The objective findings of record do not reflect ankylosis of the left wrist to warrant a rating in excess of 10 percent.  In this regard, while the June 2008 examiner stated that the left wrist was somewhat fixed and passive movement was somewhat limited, he also reported that there was no ankylosis, and found that with passive motion, palmar flexion was 10 to 15 degrees and dorsiflexion was to 30 degrees at most, with pain upon any effort to extend beyond that.  With active motion, dorsiflexion was to about 25 degrees and palmar flexion was just 10 to 15 degrees at most.  Thus, the Veteran's wrist is clearly not ankylosed.  As the Veteran is receiving the maximum evaluation assignable for limitation of motion of the wrist, consideration of painful motion could not warrant a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms (ankylosis) than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

II.	Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder condition

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The RO originally denied the Veteran's claim for service connection for a bilateral shoulder condition in May 2006 on the basis that the service treatment records were negative for a diagnosis or treatment of a bilateral shoulder condition during service, and there was no evidence linking his current condition to such service.  He did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).

The evidence of record at the time of the May 2006 determination consisted of the service treatment records, the reports of VA examinations, VA treatment records, private treatment records, and statements from the Veteran.  The service treatment records were negative for any complaints, findings, or treatment with regards to any bilateral shoulder condition.  Private treatment records show that the Veteran had complaints of pain in the shoulders beginning in late 1993 and was found to have a tear in the right rotator cuff, osteoarthritis, and tendinitis.  Private radiology reports of the shoulders dated in March 1997 revealed advanced degenerative changes on the right with high-riding humeral head consistent with a full-thickness rotator cuff tear, largely acromioclavicular degenerative changes on the left with mild high-riding humeral head, and bilateral full thickness rotator cuff tears, which were felt to be large in size.  It was noted in the radiological reports that the Veteran had undergone a previous shoulder ultrasound in October 1993 which also demonstrated bilateral tears.  VA treatment reports dated in 2005 and 2006 show that the Veteran had complaints of shoulder pain and was assessed with osteoarthritis and rotator cuff tendinitis.  There was no evidence suggesting that any current bilateral shoulder condition was incurred or aggravated during active service.

The evidence received since the May 2006 RO decision includes additional VA treatment records, additional private treatment records, and a statement from the Veteran's brother.  The recently added VA and private treatment records show continued complaints and treatment of shoulder pain; however, they do not contain any evidence of a link between any current bilateral shoulder condition and active service.  In support of his claim, the Veteran submitted a May 2008 statement from his brother.  The Veteran's brother indicated that prior to entering the service, the Veteran was in excellent health and was a very physically active person.  He related that when the Veteran was discharged from the military, he continuously complained about pain in both shoulders, and that such complaints about the chronic, constant, and sometimes severe pain in his shoulders increased over the years.

Upon review of the newly received evidence, which is presumed credible solely for the purpose of determining whether new and material evidence has been submitted, the Board finds that such evidence is not sufficient to reopen the Veteran's claim.  The additional medical evidence is cumulative in nature and repetitive of the evidence previously considered, as it shows current treatment involving the shoulders, which was shown by the medical evidence previously of record.  Additionally, while the lay statement from the Veteran's brother indicates that the Veteran had complaints of shoulder pain following his discharge from service and over the years, it does not relate to a previously unestablished fact; that is, it does not establish that the Veteran had a shoulder condition while on active duty nor does it show a nexus between the Veteran's service and any currently diagnosed bilateral shoulder condition.  The Veteran has not submitted evidence of any in-service disease or injury involving the shoulders or any competent evidence linking any current bilateral shoulder condition to his active service.  As such, the evidence received since the May 2006 determination does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a bilateral shoulder condition.  In summary, new and material evidence has not been received to reopen the claim.


III.	Other considerations

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a left wrist fracture with degenerative joint disease secondary to trauma is denied.

Since new and material evidence has not been received, the claim of entitlement to service connection for a bilateral shoulder condition is not reopened and the appeal is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


